 Fill in this information to identify your case and this filing:

 Debtor 1                    Adam C Lundstrom
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Jennifer L Lundstrom
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      EASTERN DISTRICT OF WISCONSIN

 Case number            19-21041                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        10806 Wyngate Trace                                                            Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Mequon                            WI        53092-0000                         Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $480,000.00                $480,000.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only
        Ozaukee                                                                        Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:




 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $480,000.00

 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

                                          Case 19-21041-bhl                            Doc 14          Filed 03/19/19            Page 1 of 13
 Debtor 1        Adam C Lundstrom
 Debtor 2        Jennifer L Lundstrom                                                                               Case number (if known)       19-21041

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Honda                                     Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Accord                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2007                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                   97000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                                $3,000.00                  $3,000.00
                                                                     (see instructions)



  3.2    Make:       Nissan                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Pathfinder                                      Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2015                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                   97000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another


                                                                     Check if this is community property                              $13,500.00                 $13,500.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $16,500.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    5 Televisions(350), 2 DVD Players(50), 1 Component Stereo
                                    System(50), 1 Video Game System(50), 4 Personal
                                    Electronics(200), 2 Couches(600), 1 Chair(25), 3 Tables(50), 4
                                    Lamps(20), 1 Dining Room Table and Chairs(300), 2 Vacuum
                                    Cleaners(100), 2 Stoves(500), 2 Refrigerators(300), 1
                                    Microwave(25), 10 Small Kitchen Appliances(50), 1 Freezer(50), 1
                                    Washer(100), 1 Dryer(100), 50 Cooking Utencils(25), 4 Beds(200), 6
                                    Dressers(150), 8 Pieces of Luggage(40), 1 Desktop Computer(100),
                                    1 Laptop(350), 1 Lawn Mower(75), 1 Snow Blower(300) 3
                                    Cellphones(150), Misc Video Games(20), Multimedia(100), 1
                                    Sewing Machine(50) and Digital Camera(10).                                                                                      $4,490.00




Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

                                    Case 19-21041-bhl                         Doc 14         Filed 03/19/19                 Page 2 of 13
 Debtor 1       Adam C Lundstrom
 Debtor 2       Jennifer L Lundstrom                                                                Case number (if known)     19-21041

7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
        No
        Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    Family Pictures(50) and Snow Globe Collection(20)                                                                $70.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Drill(15), Table Saw(25), Skill Saw(10), Scredrives and Drillbits(10),
                                    Fishing Poles(30), Snowboard(25) and Golf Clubs(75).                                                           $190.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Wearing Apparel                                                                                              $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Costume Jewelry(300), Women's Rolex Watch(500), Women's
                                    Engagement Ring and Wedding Band(1000), Men's Wedding
                                    Band(300), Diamond Earrings(50) and Men'sBreitling Watch(200).                                               $2,250.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $8,000.00


 Part 4: Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following?                                                        Current value of the
Official Form 106A/B                                   Schedule A/B: Property                                                                        page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

                                    Case 19-21041-bhl                Doc 14    Filed 03/19/19              Page 3 of 13
 Debtor 1         Adam C Lundstrom
 Debtor 2         Jennifer L Lundstrom                                                                                            Case number (if known)   19-21041

                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                        Cash                                 $200.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:
                                                                                                  Wells Fargo
                                                                                                   5160 W Baseline Rd
                                              17.1.       Checking                                Laveen AZ 85339                                                          $7,333.39

                                                                                                  Wells Fargo
                                                                                                   5160 W Baseline Rd
                                              17.2.       Savings                                 Laveen AZ 85339                                                            $400.00

                                                                                                  Kohler Credit Union
                                                                                                   11357 N Port Washington Rd
                                              17.3.       Checking                                Mequon WI 53092                                                              $35.96

                                                                                                  Kohler Credit Union
                                                                                                   11357 N Port Washington Rd
                                              17.4.       Checking                                Mequon WI 53092                                                                $6.25

                                                                                                  Kohler Credit Union
                                                                                                   11357 N Port Washington Rd
                                              17.5.       Savings                                 Mequon WI 53092                                                              $21.08

                                                                                                  Fidelity Investments
                                                                                                  PO Box 770001
                                              17.6.       Brokerage                               Cincinnati OH 45277                                                          $40.67

                                                                                                  UMB
                                                                                                  Po Box 419226
                                              17.7.       HSA                                     Kansas City 64141                                                        $1,998.27


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                    % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:


Official Form 106A/B                                                                       Schedule A/B: Property                                                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy

                                            Case 19-21041-bhl                                  Doc 14                Filed 03/19/19       Page 4 of 13
 Debtor 1         Adam C Lundstrom
 Debtor 2         Jennifer L Lundstrom                                                                     Case number (if known)   19-21041

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                         Institution name:

                                         IRA                             Ameriprise Finanical
                                                                         70100 Ameriprise Financial Center
                                                                         Minneapolis, MN 55474                                                  $157,826.02


                                         Roth IRA                        Ameriprise Finanical
                                                                         70100 Ameriprise Financial Center
                                                                         Minneapolis, MN 55474                                                    $12,709.18


                                         IRA                             Ameriprise Finanical
                                                                         70100 Ameriprise Financial Center
                                                                         Minneapolis, MN 55474                                                    $64,304.82


                                         Roth IRA                        Ameriprise Finanical
                                                                         70100 Ameriprise Financial Center
                                                                         Minneapolis, MN 55474                                                      $7,857.94


                                         401(k)                          aramark
                                                                         c/o Fidelity Investments
                                                                         PO Box 770001
                                                                         Cincinnati, OH 45277-0002                                                  $3,755.54


                                         401(k)                          Fidelity Investments
                                                                         PO Box 770001
                                                                         Cincinnati, OH 45277-0002                                                  $1,057.46


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                       Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
       Yes.............   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):


                                     Tomorrow's Scholar
                                     c/o Voya Investment Management
                                     PO Box 9883
                                     Providence, RI 02940                                                                                         $16,960.31


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...




Official Form 106A/B                                                 Schedule A/B: Property                                                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                                        Case 19-21041-bhl              Doc 14        Filed 03/19/19              Page 5 of 13
 Debtor 1       Adam C Lundstrom
 Debtor 2       Jennifer L Lundstrom                                                                   Case number (if known)   19-21041

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         Estimated 2018 Federal and State Tax
                                                             Refunds                                                                              $1,500.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         RiverSource Life Insurance Company
                                         70100 Ameriprise Financial Center
                                         Minneapolis, MN 55474                                                                                  $25,694.38


                                         Prudential Term Essential Insurance
                                         Policy- No Cash Value
                                         PO Box 71594
                                         Philadelphia, PA 19176                               Jennifer Lundstrom                                        $0.00


                                         Genworth Life and Annuity Term Life
                                         Insurance- No Cash Value
                                         PO Box 10720
                                         Lynchburg, VA 24506                                  Jennifer Lundstrom                                        $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No

Official Form 106A/B                                                 Schedule A/B: Property                                                             page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

                                    Case 19-21041-bhl                  Doc 14       Filed 03/19/19           Page 6 of 13
 Debtor 1        Adam C Lundstrom
 Debtor 2        Jennifer L Lundstrom                                                                                            Case number (if known)        19-21041

        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
      No
        Yes. Describe each claim.........

                                                          In Civil Suit with former employer over corporate
                                                          oppotunities.
                                                          Cable Shopping Network LLC v. Adam Lundstrom et al
                                                          CV-17-000549
                                                          Superior Court of Arizona in Maricopa Co                                                                                    $0.00


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................              $301,701.27


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                        $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                                 page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                         Best Case Bankruptcy

                                       Case 19-21041-bhl                          Doc 14              Filed 03/19/19                      Page 7 of 13
 Debtor 1         Adam C Lundstrom
 Debtor 2         Jennifer L Lundstrom                                                                                                  Case number (if known)   19-21041

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                 $480,000.00
 56. Part 2: Total vehicles, line 5                                                                          $16,500.00
 57. Part 3: Total personal and household items, line 15                                                      $8,000.00
 58. Part 4: Total financial assets, line 36                                                                $301,701.27
 59. Part 5: Total business-related property, line 45                                                             $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                    $0.00
 61. Part 7: Total other property not listed, line 54                                             +               $0.00

 62. Total personal property. Add lines 56 through 61...                                                    $326,201.27               Copy personal property total             $326,201.27

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $806,201.27




Official Form 106A/B                                                               Schedule A/B: Property                                                                               page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy

                                         Case 19-21041-bhl                            Doc 14               Filed 03/19/19                        Page 8 of 13
 Fill in this information to identify your case:

 Debtor 1                 Adam C Lundstrom
                          First Name                        Middle Name                 Last Name

 Debtor 2                 Jennifer L Lundstrom
 (Spouse if, filing)      First Name                        Middle Name                 Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number           19-21041
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      10806 Wyngate Trace Mequon, WI                                 $480,000.00                              $111,253.00      Wis. Stat. § 815.20
      53092 Ozaukee County
      Line from Schedule A/B: 1.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      2007 Honda Accord 97000 miles                                    $3,000.00                                 $3,000.00     Wis. Stat. § 815.18(3)(g)
      Line from Schedule A/B: 3.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      2015 Nissan Pathfinder 97000 miles                              $13,500.00                               $13,500.00      Wis. Stat. § 815.18(3)(g)
      Line from Schedule A/B: 3.2
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      5 Televisions(350), 2 DVD                                        $4,490.00                                 $4,490.00     Wis. Stat. § 815.18(3)(d)
      Players(50), 1 Component Stereo
      System(50), 1 Video Game                                                             100% of fair market value, up to
      System(50), 4 Personal                                                               any applicable statutory limit
      Electronics(200), 2 Couches(600), 1
      Chair(25), 3 Tables(50), 4 Lamps(20),
      1 Dining Room Table and
      Chairs(300), 2 Vacuum Cleaners(100),
      2 Stoves(500),
      Line from Schedule A/B: 6.1



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                                       Case 19-21041-bhl                  Doc 14        Filed 03/19/19               Page 9 of 13
 Debtor 1    Adam C Lundstrom
 Debtor 2    Jennifer L Lundstrom                                                                        Case number (if known)     19-21041
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Family Pictures(50) and Snow Globe                                   $70.00                                    $70.00        Wis. Stat. § 815.18(3)(d)
     Collection(20)
     Line from Schedule A/B: 8.1                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Drill(15), Table Saw(25), Skill                                     $190.00                                   $190.00        Wis. Stat. § 815.18(3)(d)
     Saw(10), Scredrives and Drillbits(10),
     Fishing Poles(30), Snowboard(25)                                                      100% of fair market value, up to
     and Golf Clubs(75).                                                                   any applicable statutory limit
     Line from Schedule A/B: 9.1

     Wearing Apparel                                                  $1,000.00                                  $1,000.00        Wis. Stat. § 815.18(3)(d)
     Line from Schedule A/B: 11.1
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Costume Jewelry(300), Women's                                    $2,250.00                                  $2,250.00        Wis. Stat. § 815.18(3)(d)
     Rolex Watch(500), Women's
     Engagement Ring and Wedding                                                           100% of fair market value, up to
     Band(1000), Men's Wedding                                                             any applicable statutory limit
     Band(300), Diamond Earrings(50) and
     Men'sBreitling Watch(200).
     Line from Schedule A/B: 12.1

     Checking: Wells Fargo                                            $7,333.39                                  $7,333.39        Wis. Stat. § 815.18(3)(k)
      5160 W Baseline Rd
     Laveen AZ 85339                                                                       100% of fair market value, up to
     Line from Schedule A/B: 17.1                                                          any applicable statutory limit

     Savings: Wells Fargo                                                $400.00                                   $400.00        Wis. Stat. § 815.18(3)(k)
      5160 W Baseline Rd
     Laveen AZ 85339                                                                       100% of fair market value, up to
     Line from Schedule A/B: 17.2                                                          any applicable statutory limit

     Checking: Kohler Credit Union                                        $35.96                                    $35.96        Wis. Stat. § 815.18(3)(k)
      11357 N Port Washington Rd
     Mequon WI 53092                                                                       100% of fair market value, up to
     Line from Schedule A/B: 17.3                                                          any applicable statutory limit

     Checking: Kohler Credit Union                                          $6.25                                     $6.25       Wis. Stat. § 815.18(3)(k)
      11357 N Port Washington Rd
     Mequon WI 53092                                                                       100% of fair market value, up to
     Line from Schedule A/B: 17.4                                                          any applicable statutory limit

     Savings: Kohler Credit Union                                         $21.08                                    $21.08        Wis. Stat. § 815.18(3)(k)
      11357 N Port Washington Rd
     Mequon WI 53092                                                                       100% of fair market value, up to
     Line from Schedule A/B: 17.5                                                          any applicable statutory limit

     Brokerage: Fidelity Investments                                      $40.67                                    $40.67        Wis. Stat. § 815.18(3)(k)
     PO Box 770001
     Cincinnati OH 45277                                                                   100% of fair market value, up to
     Line from Schedule A/B: 17.6                                                          any applicable statutory limit

     HSA: UMB                                                         $1,998.27                                  $1,998.27        Wis. Stat. § 815.18(3)(k)
     Po Box 419226
     Kansas City 64141                                                                     100% of fair market value, up to
     Line from Schedule A/B: 17.7                                                          any applicable statutory limit

Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                   Case 19-21041-bhl                     Doc 14        Filed 03/19/19               Page 10 of 13
 Debtor 1    Adam C Lundstrom
 Debtor 2    Jennifer L Lundstrom                                                                        Case number (if known)     19-21041
     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     IRA: Ameriprise Finanical                                       $157,826.02                              $157,826.02         Wis. Stat. § 815.18(3)(j)
     70100 Ameriprise Financial Center
     Minneapolis, MN 55474                                                                 100% of fair market value, up to
     Line from Schedule A/B: 21.1                                                          any applicable statutory limit

     Roth IRA: Ameriprise Finanical                                   $12,709.18                               $12,709.18         11 U.S.C. 522(n)
     70100 Ameriprise Financial Center
     Minneapolis, MN 55474                                                                 100% of fair market value, up to
     Line from Schedule A/B: 21.2                                                          any applicable statutory limit

     IRA: Ameriprise Finanical                                        $64,304.82                               $64,304.82         Wis. Stat. § 815.18(3)(j)
     70100 Ameriprise Financial Center
     Minneapolis, MN 55474                                                                 100% of fair market value, up to
     Line from Schedule A/B: 21.3                                                          any applicable statutory limit

     Roth IRA: Ameriprise Finanical                                    $7,857.94                                 $7,857.94        11 U.S.C. 522(n)
     70100 Ameriprise Financial Center
     Minneapolis, MN 55474                                                                 100% of fair market value, up to
     Line from Schedule A/B: 21.4                                                          any applicable statutory limit

     401(k): aramark                                                   $3,755.54                                 $3,755.54        Wis. Stat. § 815.18(3)(j)
     c/o Fidelity Investments
     PO Box 770001                                                                         100% of fair market value, up to
     Cincinnati, OH 45277-0002                                                             any applicable statutory limit
     Line from Schedule A/B: 21.5

     401(k): Fidelity Investments                                      $1,057.46                                 $1,057.46        Wis. Stat. § 815.18(3)(j)
     PO Box 770001
     Cincinnati, OH 45277-0002                                                             100% of fair market value, up to
     Line from Schedule A/B: 21.6                                                          any applicable statutory limit

     Tomorrow's Scholar                                               $16,960.31                               $16,960.31         Wis. Stat. §§ 815.18(3)(o),
     c/o Voya Investment Management                                                                                               14.63(8)
     PO Box 9883                                                                           100% of fair market value, up to
     Providence, RI 02940                                                                  any applicable statutory limit
     Line from Schedule A/B: 24.1

     RiverSource Life Insurance Company                               $25,694.38                               $25,694.38         Wis. Stat. § 815.18(3)(f)(2)
     70100 Ameriprise Financial Center
     Minneapolis, MN 55474                                                                 100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit

     Prudential Term Essential Insurance                                    $0.00                                     $0.00       Wis. Stat. § 815.18(3)(f)(2)
     Policy- No Cash Value
     PO Box 71594                                                                          100% of fair market value, up to
     Philadelphia, PA 19176                                                                any applicable statutory limit
     Beneficiary: Jennifer Lundstrom
     Line from Schedule A/B: 31.2

     Genworth Life and Annuity Term Life                                    $0.00                                     $0.00       Wis. Stat. § 815.18(3)(f)(2)
     Insurance- No Cash Value
     PO Box 10720                                                                          100% of fair market value, up to
     Lynchburg, VA 24506                                                                   any applicable statutory limit
     Beneficiary: Jennifer Lundstrom
     Line from Schedule A/B: 31.3




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

                                   Case 19-21041-bhl                     Doc 14        Filed 03/19/19               Page 11 of 13
 Debtor 1    Adam C Lundstrom
 Debtor 2    Jennifer L Lundstrom                                                              Case number (if known)     19-21041
 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                       page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

                                   Case 19-21041-bhl                 Doc 14      Filed 03/19/19           Page 12 of 13
 Fill in this information to identify your case:

 Debtor 1                    Adam C Lundstrom
                             First Name                     Middle Name             Last Name

 Debtor 2                    Jennifer L Lundstrom
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF WISCONSIN

 Case number              19-21041
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Adam C Lundstrom                                                      X   /s/ Jennifer L Lundstrom
              Adam C Lundstrom                                                          Jennifer L Lundstrom
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       March 19, 2019                                                 Date    March 19, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                                      Case 19-21041-bhl                   Doc 14   Filed 03/19/19               Page 13 of 13
